Citation Nr: 1616283	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945, January 1951 to December 1953, and from January 1954 to June 1968.  The Veteran died in November 2011; the appellant is his surviving spouse, and has been substituted for the Veteran in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  

In his March 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in July 2015, several years after the Veteran's death, the appellant informed VA that she no longer desired a hearing before a member of the Board.  Therefore, the Board finds there is no prejudice to the appellant to proceed with appellate review in this matter.  


FINDING OF FACT

The appellant is ineligible to substitute for the Veteran in the claim for automobile and adaptive equipment or adaptive equipment only, since he has died and therefore no longer has any such need or entitlement.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim, and it is dismissed as moot.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 38 C.F.R. § 3.1010, 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As will be discussed, because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim consequently is being dismissed as moot, so the VCAA's notice and assistance provisions are inconsequential.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The Veteran unfortunately died during the pendency of this appeal.  Although the appellant, as his lawful surviving spouse, has been substituted as the claimant for purposes of processing the appealed claim to completion, the provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010(a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  Here, the Board finds that, as a matter of law, a grant of financial assistance is not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Therefore, the claim may not be granted on an accrued basis.  Thus, the appellant is ineligible to substitute for the Veteran with respect to this particular claim.  The adjudication of this claim on the merits has become moot by virtue of the Veteran's death and consequently must be dismissed for lack of jurisdiction since there is no longer any need for automobile and adaptive equipment or adaptive.  See 38 U.S.C.A. §§ 5121A , 7104(a).


ORDER

The claim of entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed as moot.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


